DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants' arguments, filed 06/02/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Shultz teaches “a topical lotion comprising: a stable emulsion including a carboxylic acid, peroxycarboxylic acid (peracid), a peroxide (oxidizing agent), a barrier component, and a fragrance” (p. 7, para. [0045] Embodiment 1).
	Accordingly, the prior art teaches a composition comprising a peracid formulated as a lotion.  As a lotion the composition is capable of being deposited on or in a skin patch, as per claim 27.
	Shultz teaches, “wherein the peroxide is hydrogen peroxide” (oxidizing agent) (Id. at para. [0053]), as per claims 4-5.
	Shultz further teaches, “In some embodiments, the composition includes one or more carboxylic acids and one or more peroxides.  The carboxylic acid included is the composition reacts with the peroxide to produce peroxycarboxylic acid.  The carboxylic acid can be any carboxylic acid of sufficient solubility. Exemplary carboxylic acids include low molecular weight aliphatic carboxylic acids containing up to 6 carbon atoms in which the alkyl part of the chain can be substituted” (p. 2, para. [0013]).
	Since Shultz teaches a specific embodiment comprising water, 4% hydrogen peroxide (oxidizing agent) and 2% acetic acid (parent carboxylic acid of the peroxyacid) (p. 3, Table 1, Sample 1), the composition comprises peroxyacetic acid, as per claim 1. The ratio of oxidizing agent to carboxylic acid was 2:1, as per claims 1 and 8.

In regard to claim 1, the transitional phrase “consisting essentially of" limits the scope of the claim to components that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 2111.03; In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)). However, there do not appear to be components described in the prior art that would materially affect the basic and novel characteristics of the claimed invention.  There also does not appear to be a clear indication in the instant disclosure of what components would materially affect the basic and novel characteristics of the claimed invention.  Accordingly, "consisting essentially of" will be construed as equivalent to “comprising".
Regarding the amended concentration ranges, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the prior art ingredients are effective against bacteria, it would have been obvious to the person having ordinary skill in the art at the time of applicant’s invention to modify the amount of each ingredient by routine optimization to determine optimum or workable ranges.


Shultz, which is taught above, does not teach peroxymaliec acid and maleic acid per se.
Since Shultz teaches, “the composition includes one or more carboxylic acids and one or more peroxides”, where “the carboxylic acid can be any carboxylic acid of sufficient solubility”, where “[e]xemplary carboxylic acids include low molecular weight aliphatic carboxylic acids containing up to 6 carbon atoms in which the alkyl part of the chain can be substituted” (p. 2, para. [0013]), it would have been obvious to include maleic acid and the corresponding peroxymaleic acid.
Hilgren, below, teaches suitable examples of carboxylic acids for reacting with hydrogen peroxide to produce the corresponding peroxycarboxylic acids (col. 9, lines 34-37), where specific examples of carboxylic acids include “maleic acid” (col. 8, lines 45-47).
Accordingly, it would have been obvious for the compositions of Shultz to further comprise maleic acid and peroxymaleic acid.


3) Claims 1, 4, 5, 8, 20, 23, 24, 26-28 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hilgren et al., (US 6,627,657). 
Hilgren et al. teaches combining peroxycarboxylic acids with hydrogen peroxide to form an antimicrobial santitizing compositions (Abstract).  
liquid consisting of carboxylic acid, hydrogen peroxide, peroxycarboxylic acid (peracid), quaternary ammonium compound, stabilizing agent, hydrotrope, surfactant and water (col. 15, Table A).
Accordingly, the prior art teaches a composition comprising a peracid formulated as a liquid.  As a liquid the composition is capable of being deposited on or in a skin patch, as per claim 27.
Hilgren et al. teaches, “the invention includes an equilibrium mixture of a percarboxylic acid, hydrogen peroxide, and a carboxylic acid resulting from an acid-catalyzed equilibrium reaction between hydrogen peroxide and a carboxylic acid to form a peroxycarboxylic acid” (col. 5, lines 46-50).
Hilgren et al. teaches a specific embodiment of a “Use Solution” comprising POAA (peroxyacetic acid), 529ppm H2O2 (hydrogen peroxide), 282ppm AA (acetic acid/parent carboxylic acid) POOA (peroxyoctanoic acid) OA (octanoic acid) (col. 23, Example 4, Table 10).
The ratio of oxidizing agent to carboxylic acid, in terms of concentration, is 1.87, which falls within the claimed ratio of 0.5:1 to 6:1.
Here, Hilgren et al. teaches a peroxy acid, parent carboxylic acid, oxidizing anent and one other peroxyacid, as per claim 23.  
Hilgren teaches “any peroxycarboxylic acid that can be prepared from the acid-catalized equilibrium reaction between a carboxylic acid described above and hydrogen peroxide” (col. 9, lines 34-37).  The carboxylic acid "described above" includes “any compound of the formula R—(COOH)n in which R can be hydrogen, alkyl, alkenyl, alicyclic group, aryl, heteroaryl, or heterocyclic group, and n is 1, 2, or 3".  Specific maleic acid and glutaric acid (col. 8, lines 45-47), and “acetic acid” (col. 8, line 40), which form peroxymaleic acid and peroxyacetic acid when combined with the peroxide.
The compositions may comprise mixtures of carboxylic acids insofar as they are taught to comprise hydrotopes, which are “useful in a composition of the invention when mixtures of precursive carboxylic acids are used” (col. 13, lines 1-3).
Accordingly it would have been obvious for the compositions of Hilgren to comprise water, acetic acid, maleic acid, peroxyacetic acid, peroxymaleic acid and an oxidizing agent, as per claims 20 and 24.
In regard to claim 1, the transitional phrase “consisting essentially of" limits the scope of the claim to components that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 2111.03; In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)). However, there do not appear to be components described in the prior art that would materially affect the basic and novel characteristics of the claimed invention.  There also does not appear to be a clear indication in the instant disclosure of what components would materially affect the basic and novel characteristics of the claimed invention.  Accordingly, "consisting essentially of" will be construed as equivalent to “comprising".

Since the compositions comprise combination of acetic acid, peroxyacetic acid, and hydrogen peroxide, they would have been capable of being used as wound healing compositions, as per claim 26, 28 and being deposited on or in a skin patch, as per claim 27..
 "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the prior art ingredients are effective against bacteria, it would have been obvious to the person having ordinary skill in the art at the time of applicant’s invention to modify the amount of each ingredient by routine optimization to determine optimum or workable ranges.



Response to Arguments
Applicant argues that the instant claims are not obvious over Shultz and Hilgren in view of the transitional phrase “consisting essentially of” (p. 4).  Applicant argues, “Each of the embodiments of Shultz includes a barrier component, e.g. mineral oil, beeswax, glycerol, sorbitol, aloe vera . . . which has a specific and material function in the composition of Shultz”(p. 5).  Applicant also argues concerning Hilgren, “inclusion of a quaternary ammonium compound does not fall within the scope of the claim” (p. 5)
However, the transitional phrase “consisting essentially of" limits the scope of the claim to components that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 2111.03; In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976)).
the claimed invention.  Again, there also does not appear to be a clear indication in the instant disclosure of what components would materially affect the basic and novel characteristics of the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612